In a special proceeding to remedy discriminatory practices, the State Commission for Human Rights appeals from a judgment of the Supreme Court, Nassau County, entered June 2, 1965, which modified an order of said commission in certain respects. Judgment reversed on the law and the facts, without costs, and petition denied. Inconsistent findings below are reversed. In our opinion, based on the entire record, there was substantial evidence upon which the commission could find that the respondents had a general policy of discriminating against negroes in the rental of apartments solely because of their race. The order of the commission is properly designed to remedy the practice (cf. Matter of Holland v. Edwards, 307 N. Y. 38; Matter of New York State Comm. Against Discrimination v. Pelham Hall Apts., 10 Misc 2d 334). Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.